Lamar, J.
Personal property was stolen, and found in the possession of a witness who testified that he had obtained it from the defendant shortly after it was missed by the owner. The defendant claimed that he purchased it from one S., which the latter on oath denied. Another witness testified that he saw the defendant with the same soon after the loss, endeavoring to sell it for very much less thau the real value. The recent possession of the stolen property, coupled with the false statement of the accused as to the person from whom he had obtained it, and the absence of any testimony contradicting that offered by the State, was sufficient to sustain the verdict; and there being no error of law assigned, no reason is presented why a new trial should be granted.

tTudgment affirmed.


All the Justices concur, except Simmons, G. J., absent.